Citation Nr: 0629171	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  04-38 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial rating for a left eye disability in 
excess of 30 percent.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1953 to November 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted the 
veteran's claim for service connection for a left eye 
disability (remote central retinal artery occlusion), and 
awarded a 30 percent disability rating, effective June 15, 
2001.  By the same rating decision, the veteran was awarded 
special monthly compensation based upon loss of use of one 
eye.


FINDING OF FACT

The veteran is blind in the left eye; there is no blindness 
in the nonservice-connected right eye.


CONCLUSION OF LAW

The criteria for an initial rating higher than 30 percent for 
a left eye disability (remote central retinal artery 
occlusion) have not been met since June 15, 2001.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.75, 4.78, 4.79, 4.80, 4.84(a), Diagnostic Codes (DCs) 
6066, 6070, 6080, 6090 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Rating

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2006).  
When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in this case the veteran timely appealed 
the rating initially assigned for his left knee disability on 
the original grant of service connection.  The Board must 
therefore consider entitlement to "staged ratings" for 
different degrees of disability in the relevant time periods, 
that is, since the original grant of service connection.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in the 
Rating Schedule, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
See 38 C.F.R. Part 4.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).

The veteran's left eye disability (remote central retinal 
artery occlusion) is rated under the provisions of 38 C.F.R. 
§ 4.84a, DCs 6067 to 6079, for impairment of visual acuity.

Visual acuity is rated based upon the best distant vision 
obtainable after best correction by glasses, except in cases 
of keratoconus in which contact lenses are medically 
required.  38 C.F.R. § 4.75.

Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision.  38 C.F.R. § 4.80.

Loss of use or blindness of one eye, having only light 
perception, will be held to exist when there is inability to 
recognize test letters at 1 foot and when further examination 
of the eyes reveals that perception of objects, hand 
movements or counting fingers cannot be accomplished at 3 
feet, lesser extents of vision, particularly perception of 
objects, hand movements, or counting fingers at distances 
less than 3 feet, being considered of negligible utility.  38 
C.F.R. § 4.79.

In determining the effect of aggravation of visual 
disability, even though the visual impairment of only one eye 
is service connected, the vision of both eyes, before and 
after suffering the aggravation, are to be evaluated, 
subtracting the former evaluation from the latter except when 
the bilateral vision amounts to total disability.  In the 
event of subsequent increase in the disability of either eye, 
due to intercurrent disease or injury not associated with 
active service, the condition of the eyes before suffering 
the subsequent increase will be taken as the basis of 
compensation subject to the provisions of § 3.383(a).  38 
C.F.R. § 4.78.

Compensation for a combination of service-connected and 
nonservice-connected disabilities, including blindness in one 
eye as a result of service-connected disability and blindness 
in the other eye as a result of non-service-connected 
disability, as if both disabilities were service-connected, 
is permissible, provided that the nonservice-connected 
disability is not the result of the veteran's own willful 
misconduct.  38 C.F.R. § 3.383(a).

Significantly however, 38 C.F.R. § 3.383(a) has been 
interpreted to mean that the rating for service-connected 
blindness in one eye is established without regard to any 
nonservice-connected vision impairment in the other eye, 
unless that nonservice-connected eye is blind.  Villano v. 
Brown, 10 Vet. App. 248, 250 (1997). See also Bagwell v. 
Brown, 9 Vet. App. 336, 339-340 (1996); Boyer v. West, 12 
Vet. App. 142, 144-45 (1999) (discussing the premise that VA 
has no authority to award disability compensation for a 
nonservice-connected disability absent specific authorization 
by statute).

The veteran's remote central retinal artery occlusion of the 
left eye is currently evaluated as 30 percent disabling under 
DC 6070, which contemplates blindness in one eye, having only 
light perception, with normal vision in the other eye at 
20/40.  38 C.F.R. § 4.84(a).  Notes to the regulation specify 
that the veteran is also entitled to special monthly 
compensation in this instance.  In this regard, the RO 
awarded the veteran special monthly compensation for the left 
eye in the May 2002 rating decision.  The veteran's right eye 
is not service-connected.

On VA opthalmological examination in April 2002 and in June 
2004, the veteran was found to be blind in the left eye, with 
no light perception.  He is therefore determined to meet the 
statutory criteria for blindness in one eye under 38 C.F.R. 
§ 4.79.  However, because the veteran is not blind in his 
nonservice-connected right eye (visual acuity was 20/20 with 
correction at the time of the June 2004 VA opthalmological 
examination and 20/30 at the time of the April 2002 
examination), the service-connected disability in his left 
eye must be rated as if his right eye has normal vision at 
20/40.  This conclusion is drawn irrespective of the fact 
that 38 C.F.R. § 4.78 (computing aggravation) appears to 
require consideration of both eyes.  Villano, 10 Vet. App. at 
250.

Where the service-connected eye is blind and the nonservice-
connected eye is normal, no more than a 30 percent disability 
rating is warranted.  38 C.F.R. § 4.84a, DC 6070; Table V.  
Thirty percent is the maximum schedular amount available for 
blindness in the left eye, with no blindness in the right 
eye.  A higher evaluation of 40 percent requires that the 
loss of vision in the right eye be at least 20/50 and 
service-connected.  Id.  Here, the veteran is not service-
connected for his right eye, and the corrected visual acuity 
in that eye is better than 20/50.  

Where entitlement to compensation is recognized with respect 
to one eye only, the maximum evaluation for total loss of 
vision of the service-connected eye is 30 percent, unless 
there is (a) blindness in the nonservice-connected eye; (b) 
enucleation of the service-connected eye; or (c) serious 
cosmetic defect.  38 C.F.R. §§ 3.383, 4.80.  On VA 
ophthalmological examination in April 2002 and June 2004, the 
visual acuity of the veteran's right eye was 20/30 and 20/20 
with correction, respectively.   Neither examination showed 
evidence of enucleation.  Additionally, only loss of visual 
acuity is before the Board.

The Board has considered the applicability of other 
diagnostic codes, but finds that an evaluation higher than 30 
percent is not warranted under any diagnostic code.  As the 
veteran clearly retains both eyes, the provisions of DC 6066, 
which pertain to anatomical loss of one eye, are not 
applicable.  38 C.F.R. § 4.84a, DC 6066.  Neither is an 
evaluation in excess of 30 percent warranted under DC 6080, 
which pertains to impairment of field of vision, as DC 6080 
provides for a maximum 30 percent rating.  38 C.F.R. § 4.84a, 
DC 6080.  Finally, there is no evidence of diplopia, such 
that the provisions of that diagnostic code are also 
inapplicable.  38 C.F.R. § 4.84a, DC 6090.

The Board acknowledges the veteran's contentions that his 
vision is worse than reflected by the assigned rating.  
However, insofar as the service-connected left eye has been 
rated as being blind, and the nonservice connected right eye 
does not meet the criteria for blindness under 38 C.F.R. § 
4.79, a higher rating is not warranted at any point during 
the pendency of this appeal.

In sum, the weight of the credible evidence demonstrates that 
the veteran's left eye disability has warranted no more than 
a 30 percent rating since June 15, 2001, the effective date 
of service connection.  As the preponderance of the evidence 
is against the claim for an increased rating, the "benefit-
of-the-doubt" rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 50 (1990).

Duties to Notify and Assist 

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In April 2002, and several times thereafter, the RO provided 
Pelegrini-compliant notice to the veteran with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  Any defect with regard to the timing or content 
of the notice to the appellant is harmless because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with a September 
2004 re-adjudication of the claim by the RO subsequent to 
receipt of the required notice.  

The RO has also, in a March 2006 letter, provided the 
requisite notification regarding disability ratings and 
effective dates of any award.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

All relevant, identified, and available evidence has been 
obtained, and the appellant has not referred to any 
additional, unobtained, relevant, available evidence.  
Additionally, VA has provided the veteran multiple 
examinations with regard to the claim for an increased 
rating.  The veteran failed to report for his August 2006 
hearing and his request for a hearing is therefore considered 
as withdrawn.

VA has satisfied both the notice and duty to assist 
provisions of the law and adjudication of the appeal at this 
point will not prejudice the veteran.

(CONTINUED ON NEXT PAGE)




ORDER

An initial rating higher than 30 percent for a left eye 
disability is denied.



____________________________________________
MARY C. PELTZER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


